239 F.2d 74
99 U.S.App.D.C. 254
NATIONAL BIBLE KNOWLEDGE ASSOCIATION, Inc., Appellant,v.DUMONT BROADCASTING CORPORATION, Appellee.
No. 13430.
United States Court of Appeals District of Columbia Circuit.
Argued Nov. 15, 1956.Decided Nov. 29, 1956.

[99 U.S.App.D.C. 255] Mr. Frank L. Peckham, Washington, D.C., with whom Mr. Frank R. Long, Washington, D.C., was on the brief, for appellant.
Mr. Edward G. Villalon, Washington, D.C., with whom Mr. William A. Borerts, Washington, D.C., was on the brief, for appellee.
Before FAHY, DANAHER and BURGER, Circuit Judges.
PER CURIAM.


1
The appeal is from an order of the District Court denying plaintiff's motion there for a preliminary injunction.  The injunction was sought on the basis of a complaint that defendant, appellee, in essence was attempting unlawfully to cancel a contract under which it was televising certain programs of plaintiff.  Damages also were prayed.  On oral argument before us appellant's counsel stated that the contract had expired, as also appears clearly from the record.  He also represented that appellant asserts no claim of a present right to have its programs televised by appellee, under the contract or otherwise.  Thus it appears that the appeal is moot and that any remaining controversy has to do only with the question of damages, which has not been decided by the District Court.  The appeal, therefore, must be dismissed as moot.  In addition, the findings of fact and conclusions of law upon which the District Court rested its denial of the motion for a preliminary injunction will be set aside, and the case remanded for such further proceedings as may be appropriate.  Cf. Amalgamated Ass'n, etc., Motor Coach Employees v. Wisconsin Employment Relations Board, 340 U.S. 416, 71 S. Ct. 373, 95 L. Ed. 389.1


2
It is so ordered.



1
 The reason the findings of fact and conclusions of law are set aside is that we are unable to review them due to the mootness of the appeal